department of the treasury internal_revenue_service washington d c march office_of_chief_counsel number release date uil internal_revenue_service national_office field_service_advice memorandum for from subject lon b smith acting associate chief_counsel financial institutions and products this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or its representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer state a x percent year year dollar_figureaaa dollar_figurebbb dollar_figureccc dollar_figurexxx dollar_figureyyy issue whether taxpayer is required to reduce the amount of its life_insurance_reserves under sec_807 of the internal_revenue_code by ceded reinsurance in cases where the reinsured risks are ceded on a yearly renewable term yrt basis and the amount of those life_insurance_reserves is based on the net surrender values of the reinsured contracts conclusion sec_1 sec_807 provides generally that the amount of the life_insurance_reserves with respect to an insurance_or_annuity_contract is the greater of the net_surrender_value of the contract or the federally prescribed reserve amount determined in accordance with sec_807 because yrt reinsurance is used to transfer only the mortality risk or morbidity risk on the reinsured contracts taxpayer’s yrt reinsurance treaties did not reduce its liability to policyholders for payment of their net surrender values in the event of lapse and surrender accordingly for purposes of making the net_surrender_value federally prescribed reserve comparison under sec_807 taxpayer is not required to reduce the net surrender values of the reinsured contracts by ceded reinsurance taxpayer’s deduction of life_insurance_reserves under sec_807 based on the net surrender values of the reinsured contracts together with the reductions claimed in determining of premiums under sec_803 by the amounts paid_or_incurred under the yrt reinsurance treaties does not involve a double deduction of the same item within the meaning of sec_811 or c taxpayer properly characterized the change in method of applying credits for ceded reinsurance when making the net_surrender_value federally prescribed reserve comparison under sec_807 as a change in basis subject_to the 10-year ratable adjustment rule_of sec_807 facts taxpayer is a life_insurance_company within the meaning of sec_816 which is subject_to the tax imposed by sec_801 taxpayer is organized under the laws of state a and is subject_to the regulatory supervision of the state a commissioner of insurance among its various life_insurance products taxpayer issues individual whole_life_insurance policies and other permanent insurance plans for which it purchases reinsurance on a yearly renewable term yrt basis taxpayer enters into these yrt reinsurance treaties for a variety of business reasons including limiting the amount of its underwriting risk on any individual life or pair of lives improving the underwriting classification of its prospective insureds and providing more competitive premium rates for a broad range of policyholders during the taxable years involved taxpayer had in force approximately different yrt reinsurance treaties which covered approximately x percent of the aggregate face_amount of coverage under taxpayer’s individual whole life policies and other permanent insurance plans under a yrt reinsurance treaty taxpayer purchases reinsurance with respect to its mortality risk during the following policy year on a particular insurance_policy or group of policies this mortality risk is referred to as the net amount_at_risk and is equal to the excess of the face_amount of the policy over taxpayer’s policy reserve at the end of the policy year accordingly if the insured were to die during a policy year for which a yrt treaty was in effect taxpayer would be responsible for the portion of the death_benefit reflected in the existing policy reserve and the yrt reinsurer would indemnify taxpayer for the excess of the face_amount of the policy over the policy reserve the reinsurance_premium that taxpayer pays to a yrt reinsurer is based on the net amount_at_risk on the reinsured policies during the following policy year and thus is not directly tied to the gross premiums that taxpayer collects from its policyholders on the underlying plan of insurance the reinsurance premiums are due as of the first day of each month each monthly reinsurance_premium represents the annual premium due for the reinsured portion of all policies with an anniversary date during that month this reinsurance_premium is due and payable to the yrt reinsurer regardless of the premium mode of the underlying policy if a reinsured policy were to terminate at some point during the policy year the reinsurer is released from liability with respect to the net amount of risk on that policy for the remainder of the policy year thus the unearned portion of the reinsurance_premium on that policy is returned to taxpayer by way of netting this amount against the monthly reinsurance_premium otherwise payable to the reinsurer for purposes of filing its naic annual_statement taxpayer reduces the aggregate amount of its statutory reserve liabilities by a credit for ceded reinsurance representing the value of the risks that have been reinsured with other insurance_companies for policies which are reinsured on a yrt basis taxpayer calculates the credit for ceded reinsurance by first determining the policy reserve that would be required in the absence of yrt reinsurance taxpayer then repeats this reserve calculation based on its actual retention after the reinsurance transaction the difference between these calculated reserves represents the unearned portion of the term_insurance benefit based on the premium payment assumptions reserve_method valuation interest rate and mortality assumptions used in calculating the statutory_reserves taxpayer reflects this difference as the credit for ceded reinsurance which reduces the amount of taxpayer’s statutory reserve liability for the reinsured policies reported on the annual_statement for purposes of determining the amount of life_insurance_reserves under sec_807 taken into account in computing its life_insurance taxable_income taxpayer calculates a credit for ceded reinsurance with respect to policies for which it has ceded risks on a yrt basis using a similar methodology except that taxpayer substitutes the valuation assumptions used in calculating the contract’s federally prescribed reserve under sec_807 when comparing the calculated reserves before and after the yrt transaction accordingly the unearned portion of the term_insurance benefit which is taken into account as the credit for ceded reinsurance for tax purposes is based on the premium payment assumptions and reserve factors that taxpayer uses in calculating the federally prescribed reserves for the reinsured policy under sec_807 that is the tax_reserve_method the higher of the applicable_federal_interest_rate or the prevailing_state_assumed_interest_rate and the prevailing commissioners standard mortality_table rather than taxpayer’s statutory reserving assumptions as a result of this difference in computational assumptions the credits for ceded reinsurance which taxpayer applies in determining the amount of its life_insurance_reserves under sec_807 may differ from the corresponding credits for ceded reinsurance reflected on taxpayer’s annual_statement for example the credit for ceded reinsurance used in calculating taxpayer’s life_insurance_reserves under sec_807 may be less than the credit_amount shown on taxpayer’s annual_statement if taxpayer has used a mean reserving assumption when calculating its statutory_reserves that is if taxpayer assumes that the premiums for a policy are prepaid at the beginning of each policy year when calculating the amount of the policy reserves regardless of the actual payment mode on the underlying policy this is because under sec_811 taxpayer is precluded from taking deferred and uncollected premium installments into account when computing its federally prescribed reserves under sec_807 to the extent that its right to receive those unpaid premiums has not accrued under federal tax accrual rules in addition the credits for ceded reinsurance may differ because the reserve computation rules of sec_807 require taxpayer to use different reserving methods valuation interest rates or mortality assumptions when calculating the federally prescribed reserves for a contract than the corresponding assumptions used in calculating the contract’s statutory_reserves during year taxpayer reviewed its method of applying credits for ceded reinsurance when determining the amount of its life_insurance_reserves under sec_807 for those policies for which taxpayer had ceded risks on a yrt basis taxpayer recognized that its current method of taking credits for ceded reinsurance into account did not differentiate whether the amount of life_insurance_reserves for a contract were based on the net_surrender_value or the federally prescribed reserve amount under sec_807 taxpayer also recognized that the amounts taken as credits for ceded reinsurance in determining the amount of a contract’s statutory_reserves as defined in sec_809 for purposes of the annual_statement cap under sec_807 were erroneously calculated based on the prescribed reserve assumptions used in determining the contract’s federally prescribed reserve under sec_807 rather than the valuation assumptions actually used in determining the credits for ceded reinsurance shown on taxpayer’s annual_statement accordingly at the end of year taxpayer modified its method of taking credits for ceded reinsurance into account for tax purposes under the new method taxpayer continued to apply a tax-based credit for ceded reinsurance in determining the amount of federally prescribed reserves for a contract under sec_807 however taxpayer made no offset for ceded reinsurance when determining the net surrender values of the contract taxpayer also modified its method of applying credits for ceded reinsurance when calculating the amount of statutory_reserves for purposes of the annual_statement cap under sec_807 so that those credits were calculated consistent with taxpayer’s statutory reserving assumptions apart from any amounts attributable to deferred and uncollected premiums which were not included in taxable_income rather than the assumptions used in calculating the federally prescribed reserves for the contract under sec_807 the following table illustrates the impact on the amounts taken into account as life_insurance_reserves under sec_807 for contracts for which taxpayer had ceded risks on a yrt basis as a result of taxpayer’s change in method of applying credits for ceded reinsurance reserve basis gross reserve federally prescribed reserve sec_807 dollar_figureaaa dollar_figurebbb dollar_figureccc net_surrender_value statutory reserve net reserve deduction under sec_807 old reinsurance offset dollar_figurexxx new reinsurance offset dollar_figurexxx dollar_figurexxx dollar_figurexxx dollar_figurebbb-dollar_figurexxx dollar_figureyyy dollar_figurebbb in filing its federal_income_tax return for year taxpayer treated the net increase in its life_insurance_reserves under sec_807 resulting from this modification as a change in basis within the meaning of sec_807 in accordance with sec_807 the increase in the amount of taxpayer’s life_insurance_reserves under sec_807 resulting from this change in basis did not affect taxpayer’s deduction for net increases in reserves during year but rather was deducted ratably over a 10-year period beginning in year you have requested our advice whether in accordance with sec_1_801-4 of the income_tax regulations taxpayer is required to reduce its life_insurance_reserves under sec_807 with respect to contracts for which taxpayer has ceded risks on a yrt basis by ceded reinsurance regardless of whether those reserves are based on the net surrender values or federally prescribed reserves of the reinsured contracts alternatively you have requested our advice whether taxpayer’s deduction of life_insurance_reserves under sec_807 based on the net surrender values of the reinsured contracts together with the reductions claimed in determining the amount of premiums under sec_803 for the amounts paid_or_incurred under the yrt reinsurance treaties represents a prohibited double deduction of the same item under sec_811 or law and analysis sec_803 provides that life_insurance_company gross_income is the sum of i premiums ii decreases in certain reserves and iii other_amounts generally included by a taxpayer in gross_income under sec_803 the amount of premiums is calculated based on the difference between a the gross_amount_of_premiums_and_other_consideration on insurance and annuity_contracts during the taxable_year less b return_premiums and premiums and other consideration arising out of indemnity_reinsurance sec_805 authorizes a deduction with respect to the net increase in certain reserves required by sec_807 to be taken into account under sec_807 the reserves to which this treatment applies include life_insurance_reserves as defined in sec_816 sec_807 provides that other than for purposes of sec_816 relating to qualification as a life_insurance_company the amount of the life_insurance_reserve with respect to any contract is the greater of i the net_surrender_value of the contract or ii the reserve determined under sec_807 in no event may the reserve for any contract exceed the amount taken into account with respect to that contract as of that time in determining the statutory_reserves reduced by any deferred and uncollected premiums taken into account in determining the statutory_reserves sec_807 flush language see also sec_809 and sec_811 sec_807 provides that the reserve for any contract must be determined using i the tax_reserve_method applicable to that type of contract ii the greater of the applicable_federal_interest_rate or the prevailing_state_assumed_interest_rate and iii the prevailing_commissioners’_standard_tables for morbidity or mortality adjusted as appropriate to reflect the risks such as substandard risks incurred under the contract which are not otherwise taken into account sec_807 provides generally that the net_surrender_value of an insurance_or_annuity_contract is determined with regard to any penalty or charge which would be imposed on surrender but without regard to any market_value adjustment on surrender sec_807 provides that if the basis for determining any item referred to in sec_807 as of the close of any taxable_year differs from the basis for determining that item as of the close of the preceding_taxable_year then so much of the difference between i the amount of the item at the close of the taxable_year computed on the new basis and ii the amount of the item at the close of the taxable_year computed on the old basis as is attributable to contracts issued before the taxable_year is taken into account ratably over taxable years either as an increase or decrease in taxable_income beginning with the year following the year_of_change sec_811 provides that a life_insurance_company is required to compute its taxable_income using an accrual_method of accounting or to the extent permitted by treasury regulations using a combination of an accrual_method of accounting with another method_of_accounting other than the cash_receipts_and_disbursements_method to the extent not inconsistent with federal_income_tax accounting rules and other federal tax rules applicable to life_insurance_companies all computations however are to be made in a manner consistent with the manner required for purposes of the annual_statement approved by the naic sec_811 provides that in computing life_insurance_company_taxable_income a reserve for an item is not recognized unless the gross_amount_of_premiums_and_other_consideration attributable to that item are required to be included in gross_income sec_811 and c further provide that the same item may not be counted more than once for reserve purposes or deducted either directly or as an increase in reserves more than once sec_1_801-4 of the income_tax regulations provides guidance with respect to the effect of reinsurance transactions on the amounts taken into account by an insurance_company as life_insurance_reserves for purposes of the definition in former sec_801 sec_1_801-4 provides in pertinent part that reserves held by the insurance_company with respect to the net value of risks reinsured in other solvent companies whether or not authorized are to be deducted from the company’s life_insurance_reserves for example if an ordinary policy with a reserve of dollar_figure is reinsured in another solvent company on a yearly renewable term basis and the reserve on such yearly renewable term policy is dollar_figure the reinsured company shall include dollar_figure dollar_figure minus dollar_figure in determining its life_insurance_reserves sec_1_801-4 interpreted the definition of life_insurance_reserves in former sec_801 which is now contained in sec_816 in general where a provision of prior_law was carried over to the new part i of subchapter_l as added by the tax_reform_act_of_1984 pub_l_no 98th cong 2d sess congress intended the new provision to be interpreted in a manner consistent with the prior_law provision see h_rep_no pt 98th cong 2d sess s prt no part i 98th cong 2d sess although the 1984_act carries over the historical definition of life_insurance_reserves as set forth in former sec_801 it substantially changed the impact of this definition on the amounts taken into account in computing life_insurance_company_taxable_income prior to the 1984_act the amount of life_insurance_reserves for which increases and decreases were recognized in computing taxable_income was based on the amount of the reserve liabilities reported on the insurance company’s annual_statement for state regulatory reporting purposes while sec_807 still includes life_insurance_reserves as defined in sec_816 among the deductible reserve items the legislative committee reports indicate that this cross-reference was intended merely to identify the type of reserve for which increases and decreases were taken into account and was not intended to superimpose the requirement of proper computation of state law reserves for allowing increases in these reserves to be recognized see s prt no part i pincite see also staff of joint_committee on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess rather under the 1984_act the amount of the life reserves for which increases and decreases are recognized for tax purposes is prescribed regardless of the method employed by the insurance_company in its computation statutory_reserves for purposes of the naic annual_statement according to the legislative committee reports the prescribed rules for computing life_insurance_reserves were intended to allow insurance_companies to recognize at least the minimum reserve that most states would require to be set_aside for the contract but no more unless the net_surrender_value for the contract was a greater amount h_rep_no pincite s prt no pincite the rules for determining the amount of life_insurance_reserves under sec_807 require the insurance_company to make a comparison between the net_surrender_value of the contract the federally prescribed reserve for the contract and the statutory_reserves for the contract with an adjustment reserves attributable to deferred and uncollected premiums one effect of this comparison is that the net_surrender_value of the contract effectively functions as a floor on the amount of the insurance company’s life_insurance_reserve deduction conversely the amount of the annual_statement reserves for a contract effectively serves as a ceiling on the amount of the insurance company’s permitted reserve deduction when risks are ceded on a yrt basis the primary insurer purchases reinsurance on its net amount of risk on a particular policy or group of policies during the following policy year hence the name yearly renewable term this plan of reinsurance covers only the mortality or morbidity risk associated with the reinsured policy that is the ceding company retains its liability to policyholders in respect of their cash surrender values and thus continues to bear any lapse risk or investment risk associated with those cash values in this respect the yrt plan of reinsurance is different from a proportional reinsurance arrangement or coinsurance of life_insurance policies under a coinsurance treaty the reinsurance coverage is provided in the same form as that of the direct policy issued to the policyholder thus the reinsurer receives a proportionate share of the gross premiums on the underlying policies net of an annual expense allowance reflecting the ceding company’s current administrative expenses on the policies and assumes a proportionate share of the policy obligations including the risk of loss due to excessive mortality or morbidity lapses cash surrenders and investment risks inherent in the contract guarantees see tiller and tiller life health and annuity reinsurance 2d ed in view of the nature of the reinsured risks covered by a yrt treaty we believe the proper way to take ceded reinsurance into account in determining taxpayer’s life_insurance_reserves under sec_807 is to reduce the amounts taken into account as the federally prescribed reserves and the statutory_reserves to the extent the mortality risks have been ceded to the reinsurers however no reduction should apply with respect to the determination of the net surrender values because as noted above the yrt treaty does not reduce the ceding company’s liability to policyholders for payment of their cash surrender values in the event of lapse or surrender accordingly if a contract’s net_surrender_value is greater than the federally prescribed reserve amount reduced by the value of the mortality risks ceded to the reinsurer taxpayer is allowed under sec_807 to take into account the net_surrender_value as the life_insurance_reserves for the contract subject_to the rule in sec_807 that this reserve may not exceed the corresponding statutory reserve for the contract reduced by any reserves attributable to deferred and uncollected premiums we have also considered whether taxpayer’s new method of taking ceded reinsurance into account might be challenged as a double deduction under the prohibitions set forth in sec_811 or c your concern is that taxpayer has taken the amounts paid_or_incurred under the yrt treaties into account as a reduction of its premiums under sec_803 without sustaining a corresponding reduction in the amount of its life_insurance_reserves under sec_807 for the reinsured contracts you have asked our advice whether the no double counting provisions of sec_811 or may be applied to limit taxpayer’s life_insurance_reserve deductions in this situation we have examined the no double counting provisions of sec_811 and c in light of your concerns but have concluded that these provisions do not apply in the current situation these rules are intended to prevent a situation such as a manipulation of the definition of the reserve items in sec_807 that would allow the taxpayer to obtain a double deduction with respect to the same risks under these particular facts we do not believe that taxpayer’s reduction of its premiums under sec_803 by the amounts paid_or_incurred under its yrt treaties together with the deduction of life_insurance_reserves under sec_807 based on the net surrender values of the reinsured contracts represents a double deduction of the same risks the nature of the yrt reinsurance plan is that the ceding company has shifted its mortality risk during the following policy year but retains any lapse risk or investment risk associated with the cash surrender values of the contracts accordingly taxpayer retains the full liability to policyholders for payment of their net surrender values in the event of lapse or surrender of the reinsured contract similarly if the insured were to die during the policy year for which the yrt reinsurance treaty was in effect taxpayer would be required to fund that portion of the death_benefit attributable to the existing policy reserve thus the amounts that taxpayer takes into account as the life_insurance_reserves for the contracts under sec_807 do not reflect the same risks as those ceded to the reinsurers under the yrt treaties stated differently taxpayer’s life_insurance_reserves under sec_807 reflect its potential liability to policyholders with respect to death_benefits and cash surrender benefits whereas taxpayer’s payments to the yrt reinsurers represent the amounts that must be paid as consideration for other insurance_companies assuming the mortality risk during the following policy year finally we agree with taxpayer’s treatment of its change in method of applying credits for ceded reinsurance as a change in basis subject_to the 10-year ratable adjustment rule_of sec_807 revrul_94_74 1994_2_cb_157 provides generally that any change in manner of computing a life_insurance_reserve under sec_807 is subject_to the change in basis rules of sec_807 thus for example revrul_94_74 indicates that a change in method of determining the life_insurance_reserves for a contract to correct for an erroneous application of the prescribed computational rules of sec_807 is subject_to the 10-year ratable adjustment rule_of sec_807 in accordance with the rule set forth in sec_1_806-4 of the regulations as regards the statutory predecessor of sec_807 there is no requirement under sec_446 to obtain the commissioner’s advance consent to make the change the only adjustments to an insurance company’s reserve computations that revrul_94_74 excludes from the change in basis rules are those required to correct mathematical or posting errors in prior year reserve computations the general explanation of the revenue provisions of the deficit_reduction_act_of_1984 blue_book prepared by the staff of the joint_committee on taxation contains the following statement which is not included in the legislative committee reports underlying the act’s revisions to the life_insurance_reserve computational rules changes in the net_surrender_value of a contract are not subject_to the 10-year spread because apart from its use as a minimum in determining the amount of life_insurance tax_reserves the net surrender is not a reserve but a current_liability staff of joint_committee on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 taken in isolation this statement from the blue_book might imply that taxpayer’s revised computation of the net surrender values of those contracts for which risks had been ceded on a yrt basis might have been treated as the correction of a mathematical error rather than a change in basis under sec_807 prior to year however taxpayer had established a consistent computational method of applying credits for ceded reinsurance for purposes of determining the amount of its life_insurance_reserves under sec_807 moreover the change did not involve simply the correction of a mathematical or posting error but rather represented a refinement of the measure of taxpayer’s portion of the insured risks when determining the value of each of the reserve-type items referred to in sec_807 accordingly we believe that taxpayer correctly treated the change in method of applying credits for ceded reinsurance when making the net_surrender_value federally prescribed reserve comparison under sec_807 as a change in basis subject_to the 10-year ratable adjustment rule_of sec_807 -14-
